Slater, S.
The will of the testatrix gives certain general legacies. The 2d paragraph gives $500 for the saying of 500 masses for the father and mother of the decedent.' The 3d paragraph gives $1,000 for masses for the decedent. Between the date of the will and death *877of testatrix there was a shrinkage of the estate which compels an abatement of the legacies.
The question is raised whether the bequest for masses is preferred, and not subject to the rule of abatement.
A general legacy given for a specific purpose abates with other legacies unless an intention is found to prefer the legacy. A gift for masses is a religious ceremonial, and comes within the pious uses which are upheld as public charities. The two legacies were charitable in nature. (Matter of Morris, 227 N. Y. 141; Matter of Welch, 105 Misc. 27; Matter of Beck, 130 id. 765.)
The gift to charity is a general legacy. (Matter of Brooklyn Trust Company, 179 App. Div. 262.)
No rule of law prefers a general gift to charity as against any other general legacy. Consequently, the charitable gift for masses will abate with the other general legacies named in the will.
Submit order.